STEINBERG, J.A.D.,
concurring in part; dissenting in part.
I agree with the conclusion of the majority that the charge imposed by the sheriff in this case is technically a tax, rather than a fee, because of the gross disproportion between the amount charged and the value of the services actually performed and expenditures actually involved, as stipulated by the parties. Indeed, although in a different context, the Supreme Court has held that the charges imposed under N.J.S.A. 22A:4-8 constitutes a tax rather than a fee where there is a gross disparity between the amount charged and the services rendered. Resolution Trust Corp. v. Lanzaro, 140 N.J. 244, 257-59, 658 A.2d 282 (1995). However, that does not end the inquiry. As I understand the majority opinion, it concludes that the Legislature can impose a tax and, therefore, the statute is not invalid merely because the charge is labeled a tax, since the power of taxation is vested in the Legislature. See Daniels v. Borough of Point Pleasant, 23 N.J. *486357, 360, 129 A.2d 265 (1957). I agree. In nay view, N.J.S.A 22A:4-8 is immune from attack, even though the charges are labeled a tax, rather than a fee or assessment, since the charges are imposed by the Legislature, rather than a municipality. Accordingly, the fact that the charge, on occasion, is disproportionate to the services rendered does not render it unconstitutional, unless the amount charged is confiscatory. Here, it is beyond dispute that the amount, although high, is not confiscatory and has a valid legislative purpose in permitting the county to defray a substantial portion of the costs of operating the sheriffs office. I concur in that portion of the majority opinion that holds that the tax is not invalidated simply because of the disproportion.
In addition, I concur in that portion of the majority opinion that holds the statute constitutional even though, on occasion, it imposes a tax in legislation bearing a title that refers to fees for services rendered. See N.J. Const, art. TV, § 7 ¶ 4.1
Statutes are presumed to be constitutional. State v. One 1990 Honda Accord, 154 N.J. 373, 377, 712 A.2d 1148 (1998); Paul Kimball Hosp., Inc. v. Brick Township Hosp., Inc., 86 N.J. 429, 447, 432 A.2d 36 (1981). Anyone challenging the constitutionality of a statute bears the burden of establishing its unconstitutionality. State v. One 1990 Honda Accord, supra, 154 N.J. at 377, 712 A.2d 1148; Newark Superior Officers Ass’n v. City of Newark, 98 *487N.J. 212, 222, 486 A.2d 305 (1985). In analyzing the constitutionality of a statute, there is also a presumption that the Legislature acted with existing constitutional law in mind and intended the statute to function in a constitutional manner. NYT Cable TV v. Homestead at Mansfield, Inc., 111 N.J. 21, 26, 543 A.2d 10 (1988); Binkowski v. State, 322 N.J.Super. 359, 368, 731 A.2d 64 (App.Div.1999). Because courts are called upon to review the acts of a coequal branch of government, we are reluctant to interfere, and substitute our judgment for that of the Legislature, unless the act is clearly repugnant to the constitution. General Motors Corp. v. City of Linden, 150 N.J. 522, 532, 696 A.2d 683 (1997); Newark Superior Officers Ass’n v. City of Newark, supra, 98 N.J. at 222, 486 A.2d 305; Paul Kimball Hosp., supra, 86 N.J. at 447, 432 A.2d 36. Thus, we have recognized that “[t]o declare a statute unconstitutional is a judicial power which must be exercised delicately”. In re J.G., 289 N.J.Super. 575, 582, 674 A.2d 625 (App.Div.1996), aff'd as modified, 151 N.J. 565, 701 A.2d 1260 (1997). Accordingly, that power should only be exercised when the legislation’s repugnance to the constitution is clear beyond a reasonable doubt. Franklin v. New Jersey Dep’t. of Human Services, 111 N.J. 1, 17, 543 A.2d 1 (1988); In re J.G., supra, 289 N.J.Super. at 582-83, 674 A.2d 625. Finally, the presumption of constitutionality is enhanced when the statute “has been in effect and implemented without challenge over an extended period”. State v. Trump Hotels & Casino Resorts, Inc., 160 N.J. 505, 527, 734 A.2d 1160 (1999).
With those canons of statutory construction in mind, I agree with my colleagues’ conclusion that N.J.S.A. 22A:4-8 does not violate art. IV, § 7, ¶ 4 of the New Jersey Constitution. That constitutional provision provides, in pertinent part, as follows:
4. To avoid improper influences which may result from intermixing in one and the same act such things as have no proper relation to each other, every law shall embrace but one object, and that shall be expressed in the title.
The constitutional mandate set forth in N.J. Const, art. IV, § 7, ¶ 4, directing that every law “embrace but one object, and that shall be expressed in the title” only requires that the statute *488express its object in a general way so as to be intelligible to the ordinary reader. Ott v. Braddock, 119 N.J.L. 507, 511, 197 A. 271 (E. & A.1938). If the general subject matter is fairly expressed, the constitutional mandate is satisfied. Kline v. New Jersey Racing Comm’n., 38 N.J. 109, 117, 183 A.2d 48 (1962); State v. Zelinski, 33 N.J. 561, 565, 166 A.2d 383 (1960). If the title to a statute is “calculated to give to the Legislature notice of the subject to which the act relates and to the public notice of the kind of legislation under consideration and it can be said that the general subject matter is fairly expressed by the title, then there can be no constitutional objection”. Howard Savings Inst. v. Kielb, 38 N.J. 186, 200, 183 A.2d 401 (1962). The purpose of the constitutional provision “is to prevent frauds flowing from the use of misleading or deceptive titles” to statutes. Howard Savins Inst, supra, 38 N.J. at 200, 183 A.2d 401; Kline, supra, 38 N.J. at 117, 183 A.2d 48; Township of Princeton v. Bardin, 147 N.J.Super. 557, 572, 371 A.2d 776 (App.Div.), certif. denied, 74 N.J. 281, 377 A.2d 685 (1977); In re Manna, 124 N.J.Super. 428, 434, 307 A.2d 619 (App.Div.), 64 N.J. 158, 313 A.2d 218 (1973). That purpose is satisfied if the title is not in any way misleading. Painter v. Painter, 65 N.J. 196, 206, 320 A.2d 484 (1974). The title to a statute is merely a label, not an index, and should not be scrutinized in an overly technical manner. Atlantic City Parking Auth. v. Atlantic County Bd. of Chosen Freeholders, 180 N.J.Super. 282, 299, 434 A.2d 676 (Law Div.1981). Thus, the statute “should be reasonably and liberally interpreted, and should not be technically or critically construed,” and, above all, should not be held unconstitutional “unless the question is free from doubt”. Ott v. Braddock, supra, 119 N.J.L. at 511, 197 A. 271. Simply because the object of a statute could have been expressed more specifically in its title does not justify declaring the statute unconstitutional, so long as the title fairly points out the general purpose sought to be accomplished. State v. Guida, 119 N.J.L. 464, 465, 196 A. 711 (E. & A.1938). Linguistic precision is not required. Ibid. Nor should the title of a statute be read hypercritically. Ibid. With those principles of law in mind, I agree with the conclusion of the *489majority that the title to N.J.S.A. 22A:4-8 is neither deceptive nor misleading and clearly satisfies the constitutional mandate.
However, I dissent, in part, because I disagree with the conclusion of the majority that the fee is unenforceable because of its lack of proportionality to the services rendered and the absence of legislative history to support a conclusion that the Legislature intended to impose a tax. In my view, that is an insufficient reason to invalidate an act of the Legislature. As I have previously stated, I cannot, in good conscience, disagree that the sheriffs charge in this case is technically a tax. However, we were advised at oral argument that frequently the successful bidder at a sheriffs sale makes a nominal bid and, in those instances, the services rendered by the sheriff are grossly disproportionate to the nominal fee received. In those circumstances, the charge would be a fee or cost, rather than a tax.
Art. III ¶ 1 of the New Jersey Constitution sets forth three distinct branches of government; Legislative, Executive and Judicial and further provides that neither branch “shall exercise any of the powers properly belonging to either of the others”. Yet we must always recognize that the judiciary possesses the extraordinary power to invalidate the action of a co-equal branch of government by declaring that act unconstitutional. The judiciary must always be cognizant of this awesome power, and exercise it judiciously, cautiously and delicately, with restraint. We should never lose sight of the proposition that an act of the Legislature has been adopted by the branch of government elected by the people, presumably in touch with the will of the people. It is for these reasons that statutes are presumed to be constitutional, and validly enacted, and should only be declared unconstitutional if they are clearly repugnant to the Constitution. The courts have no power to overturn a law adopted by the Legislature within its constitutional limitations, even though the law may be unwise, impolitic or unjust. Asbury Park Press, Inc. v. Woolley, 33 N.J. 1, 12, 161 A.2d 705 (1960). Consequently, even though a court may disagree with the wisdom or fairness of the statute, that alone *490is not ground for judicial interference, provided the statute is not beyond the sphere of the constituted authority, the Legislature. Camden County v. Pennsauken Sewerage Auth., 15 N.J. 456, 471, 105 A.2d 505 (1954). Accordingly, a court may not review the wisdom of legislative decisions, but can determine only whether the legislative action is within constitutional limitations. Piscataway Township Bd. of Ed. v. Caffiero, 86 N.J. 308, 318, 431 A.2d 799, appeal dismissed, 454 U.S. 1025, 102 S.Ct. 560, 70 L.Ed.2d 470 (1981); State v. Bulu, 234 N.J.Super. 331, 342, 560 A.2d 1250 (App.Div.1989); New Jersey Sports & Exposition Auth. v. McCrane, 61 N.J. 1, 8, 292 A.2d 545, appeal dismissed, 409 U.S. 943, 93 S.Ct. 270, 34 L.Ed.2d 215 (1972).
Since a challenged statute represents the considered action of the Legislature, which is a body composed of popularly elected representatives, there is a strong presumption of validity, which is not readily overcome. State v. Trump Hotels & Casino, supra, 160 N.J. at 527, 734 A.2d 1160; New Jersey Sports & Exposition Auth. v. McCrane, supra, 61 N.J. at 8, 292 A.2d 545; City of Jersey City v. Farmer, 329 N.J.Super. 27, 38, 746 A.2d 1018 (App.Div.2000). Factual support for the legislative judgment is presumed, and absent a sufficient showing to the contrary, a court considering a challenge to a statute must assume that the enactment rested upon a rational basis which was within the knowledge and experience of the Legislature. Grand Union Co. v. Sills, 43 N.J. 390, 397, 204 A.2d 853 (1964) (citation omitted); In Re J.G., supra, 289 N.J.Super. at 583, 674 A.2d 625. Likewise, I believe we should assume that the Legislature was aware of the fact that, on occasion, the charge imposed may be more like a tax, than a fee or cost. Moreover, and more importantly, I believe the Legislature’s awareness or lack of awareness that the charge imposed may, on occasion, constitute a tax, is of no consequence. I know of no reason or authority supporting the conclusion of the majority that the lack of legislative history to support a finding that the Legislature intended, on occasion, to impose a tax, coupled with its lack of proportionality to the services rendered requires us, or justifies us, in invalidating the statute, even only as applied to the *491facts of this case. By the same token, it could be persuasively argued that the lack of legislative history does not compel a conclusion that the Legislature did not intend to impose, on occasion, a charge disproportionate to the services rendered, particularly keeping in mind the strong presumption of validity. However, as previously noted, I believe the Legislature’s awareness, or lack of awareness, that the charge imposed may, on occasion, constitute a tax, is of no legal consequence. I believe the majority has acted beyond its constitutional authority by invalidating a statute, as applied, that it has not found unconstitutional. In my opinion, any relief plaintiff receives must be from the Legislature by way of amendment to, or modification of, the statute, but not from the Judiciary in a case where the statute has not been found to be unconstitutional.
The only support relied upon by the majority for its conclusion that a tax cannot be enforced where the Legislature did not intend to impose one is Kingsley v. Hawthorne Fabrics, Inc., 41 N.J. 521, 529-30, 197 A.2d 673 (1964). Kingsley hardly calls for that conclusion. Kingsley merely involved a case of statutory construction and narrowly construed the word “family” to include only those “living together in one home, in a permanent and domestic character, under one head” and refused to include a debt from the taxpayer’s two brothers so as to increase the taxpayer’s net worth by the amount of that indebtedness. The Court merely held that a taxing statute should not be extended, by implication, beyond the clear import of the language used. Id. at 528, 197 A.2d 673. The Court did not invalidate a statute, it merely strictly construed it. Kingsley is hardly authority for the proposition the majority cites it for: that a tax cannot be enforced unless the legislative history demonstrates that the legislature intended to impose a tax.
Indeed, the majority does not identify any provision of the United States or New Jersey Constitutions that are violated when the charge becomes a tax. I would only find a constitutional violation if the charge imposed becomes confiscatory. No one *492argues that the statutorily imposed percentages are confiscatory. I respectfully part company with the majority because, in my opinion, it has disregarded the presumption of constitutionality or validity of the statute and has not given an act of the Legislature the judicial respect to which it is entitled. It has assumed, without any basis other than the absence of an expression of legislative history, that the Legislature did not intend to impose a tax. As previously noted, I believe that fact is of no consequence. In addition, to the contrary, we should assume that the Legislature considered all ramifications before enacting the statute. Since I believe that plaintiff has not overcome the strong presumption of constitutionality or validity of the statute, I would reverse the judgment of the Chancery Division.

 I recognize that all bills for raising revenue must originate in the General Assembly. N.J. Const art. IV, § 6, U 1. However, that contention was never raised before the motion judge, and has not been raised on appeal. Moreover, there is nothing in the record regarding that issue. Ordinarily, an appellate court will decline to consider questions or issues not properly presented to the trial court. Nieder v. Royal Indemnity Ins. Co., 62 N.J. 229, 234, 300 A.2d 142 (1973). An exception to this general principle exists when the question raised concerns a matter of great public interest. Ibid. Arguably, this issue involves a matter of public interest. However, I do not consider the issue since the present record is not complete regarding it. Alan J. Cornblatt, P.A. v. Barow, 153 N.J. 218, 230, 708 A.2d 401 (1998). Moreover, the issue has not been briefed on appeal. See Monmouth County Div. of Social Serv. v. P.A.Q., 317 N.J.Super. 187, 198, 721 A.2d 738 (App.Div.1998) (Appellate Division would not consider issues not addressed by parties in the trial court or adequately briefed on appeal).